Title: David Isaacs to Thomas Jefferson, 28 June 1814
From: Isaacs, David
To: Jefferson, Thomas


            Sir  June 28th 1814
          I sent 3 Books which ware handed to me yesteday with a letter, by a freind from Richmond who says that an acquaintance of mine in Richmond Sent them to me and desere for me to forward them to you which i take the Earliest opportunity to do so, he also has sent a good many more Setts of them, and desires to sell them to those who Choose to buy them, the Price of the sett is 3$25, it is to be hoped if you should be Please after reading them—you will recoment Some costomers to me for them your Freind
           RespectfullyDavid Isaacs
        